Citation Nr: 1713821	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  10-35 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a dermatological disorder, to include as due to herbicide agent exposure.  

3.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel	


INTRODUCTION

The Veteran had active duty service in the United States Army from July 1966 to July 1969 and April 1983 to August 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and October 2009 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  During the appeal, the Veteran moved, and jurisdiction has been transferred to the RO in Cleveland, Ohio.  

The Veteran testified before a Decision Review Officer in April 2010 and the undersigned Veterans Law Judge in April 2015.  Transcripts of both hearings are of record. 

The Board previously remanded this appeal in July 2015, and itis again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is required on the Veteran's claims.

Regarding hearing loss, the July 2010 VA examiner opined that the Veteran's hearing loss was less likely than not caused by service.  As part of his rationale, the examiner refuted the medical plausibility of delayed onset hearing loss based on an Institute of Medicine (IOM) study in 2005 indicating "that there was no scientific evidence to support delayed onset of noise induced hearing loss."  

The Board observes that Court of Appeals for Veterans Claims (Court) has recently noted that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.

Accordingly, in light of the recent attention to this language presenting a more complete understanding of the IOM report's pertinent conclusions, the Board finds that a remand for an addendum opinion is necessary.  Additionally, the AOJ specifically requested audiograms from July 2008 and May 2010 from the Columbus, Ohio VA Medical Center (VAMC).  See July 2016 VA Form 10-3171.  However, no such audiograms were furnished, and the Veteran has not been advised that these records were not available.  38 C.F.R. § 3.159(e).  Such action must be accomplished on remand. 

Regarding the dermatological disorder, the October 2015 VA examiner opined that the Veteran's dermatological disorder was less likely than not related to service.  See October 2015 VA Examination at 27.  However, the Board finds the examiner's opinion inadequate, as it relies heavily on the fact that the skin condition is "undiagnosable," fails to discuss previous diagnoses of acne and prurigo nodularis of record, and does not address conceded herbicide agent exposure.  See December 2008 Medical Treatment Record at 3; see also April 2010 Medical Treatment Record at 13.  As such, an addendum opinion must be obtained on remand that discusses the Veteran's previous diagnoses, herbicide exposure and lay statements regarding the condition's onset. 

Regarding the right knee disability, the October 2015 VA examiner opined that the Veteran's right knee disability was less likely than not related to his service.  See October 2015 VA Examination at 27.  To support his opinion, the examiner's sole rationale was that there was no documentation of the Veteran's knee injury in his service records.  However, the Veteran was involved in combat, and he has credibly indicated that he hurt his knee while receiving incoming enemy fire.  See October 2010 Rating Decision at 3 (noting that the Veteran's unit was exposed to incoming enemy fire, mortars and rockets in Da Nang); see also April 2015 Hearing Transcript at 4.  As the Veteran's description of how he hurt his right knee in service is consistent with the circumstances, conditions, and hardships of such service, the examiner should assume the Veteran's account of how he hurt his right knee is accurate when providing an addendum opinion, despite the fact that it is undocumented.  38 U.S.C.A. § 1154(b); Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Accordingly, the case is REMANDED for the following action:

Obtain all outstanding VA medical records1. , to include the July 2008 and May 2010 audiograms from the Columbus VAMC.  If these records are still unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2. Then, obtain an addendum opinion addressing the etiology of the Veteran's bilateral hearing loss. The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to, active service, including conceded acoustic trauma sustained therein.  The absence of hearing loss pursuant to 38 C.F.R. § 3.385 during service cannot, standing alone, serve as a basis of a negative opinion.  Moreover, the examiner must discuss the IOM Report on noise exposure in the military (cited as authority in the July 2010 VA medical opinion), which states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

3. Return the Veteran's file to the October 2015 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion regarding the etiology of the Veteran's dermatological disorder.  The entire claims file must be reviewed by the examiner.  No additional examination is necessary, unless the examiner determines otherwise. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's diagnosed dermatological disorders, including acne and prurigo nodularirs, had their onset in, or are otherwise related to, active service, to include as a result of conceded exposure to herbicide agents therein.  See December 2008 Medical Treatment Record at 3; see also April 2010 Medical Treatment Record at 13.   

A clear rationale for all opinions should be provided, as well as a discussion of the facts and medical principles involved.

4.  Return the Veteran's file to the October 2015 VA examiner (or other qualified examiner, if unavailable) for preparation of an addendum opinion regarding the etiology of the Veteran's right knee disability.  The entire claims file must be reviewed by the examiner.  No additional examination is necessary, unless the examiner determines otherwise. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's right knee disability had its onset in, or is otherwise related to, active service, to include his conceded knee injury in combat.  In addressing this question, the examiner should accept the Veteran's account of an in-service knee injury, despite lack of documentation in service treatment records.  See April 2015 Hearing Transcript at 4.

A clear rationale for all opinions should be provided, as well as a discussion of the facts and medical principles involved.

5. After completing the above actions and any other development deemed necessary, readjudicate the claims and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




